DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	This application is in condition for allowance except for the presence of claim 17 directed to group II non-elected without traverse.  Accordingly, claim 17 been cancelled.

	Response to Amendment 
3.	Applicant’s amendment filed on 05/12/21 has been fully considered and entered. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael L. Leetzow on May 13, 21.
The application has been amended as follows: 
In line 8 of claim 1, please delete “the complaint piece” and insert - - the compliant piece- -.

Cancel claim 17.

Reasons for Allowance
5.	Claims 1-3 and 5-16 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose an compliant adapter for use with fiber-optic connectors and to be inserted into a panel comprising a compliant piece disposed at the second end of the main body and movable between a relaxed position and a compressed position, wherein the second end has a first opening area in the relaxed position and a smaller second opening area in the compressed position; wherein the compliant piece includes a lead-in surface at the second end, wherein force exerted on the lead-in surface from the panel causes the compliant piece to flex from the relaxed position to the compressed position, in combination with other recited limitations in the claim.  
Claims 2-3 and 5-6 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 7. Specifically, the prior art fails to disclose a two-piece compliant adapter for use with fiber optic connectors to be inserted into a panel comprising the first end having a larger outer circumference than the second end and having a standard central opening to receive fiber-optic connectors; and a compliant piece mateable to the main body at the second end and movable between a relaxed position and a compressed position, wherein the second end has a first 
Claims 8-16 depend from claim 7. 
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-3 and 5-16 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883